Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-12, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a detection system, comprising: a first sleeve shaped to receive and retain a buckle of a child safety seat, wherein the first sleeve includes: a first body portion shaped to receive and retain the buckle of the child safety seat, a male connector portion integrally formed with the first body portion, and a transmitter electrically coupled to the male connector portion; and a second sleeve shaped to receive and retain a buckle connector of the child safety seat, wherein the buckle connector of the child safety seat is configured to receive and connect with the buckle of the child safety seat, wherein the second sleeve includes: a second body portion shaped to receive and retain the buckle connector of the child safety seat, a female connector portion connected to the second body 

Regarding claims 13-19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a child safety seat, comprising: a buckle;  - 23 -PATENT Docket No. 20190295 a buckle connector, wherein the buckle connector is configured to receive and connect with the buckle; a male connector attached to the buckle; a transmitter electrically coupled to the male connector; a female connector attached to the buckle connector; and a battery electrically coupled to the female connector and configured to provide energy to the transmitter when the male connector communicates with the female connector, wherein the male connector communicates with the female connector when the buckle connector connects with the buckle, and wherein the transmitter is configured to generate a 

Regarding claim 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a detection system, comprising: a female connector attached to a buckle connector of a child safety seat, a transmitter electrically coupled to the female connector; a male connector attached to a buckle of the child safety seat, wherein the buckle connector of the child safety seat is configured to receive and connect with the buckle of the child safety seat; a battery electrically coupled to the male connector and configured to provide energy to the transmitter when the female connector communicates with the male connector, wherein the female connector communicates with the male connector when the buckle connector connects with the buckle, and wherein the transmitter is configured to generate a signal, indicating that a child is present in the child safety seat, when the transmitter receives energy from the battery, in the context as claimed.

The closest prior art of Ritchie (US 2019/0335861), Miller et al. (US 2010/0283593), Cheung (US 2009/0243892), Kamiki (US .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683